Title: Thankful White Adams Hobart to Abigail Adams, 24 March 1797
From: Hobart, Thankful White Adams
To: Adams, Abigail


        
          Dear madam
          abington March the 24 1797
        
        I take my pen to make a Recuest to you in Behalf of Elisha adams as you are in high Surcomestances I was affraid to Right Butt have Ben [Prevld?] with to Dear madam the Case is this Elisha adams has Bought a Plase which he agred to give 1600 hundrede Dollers and has Paid 800 Dollers Try Be So kind as to Lend him 4 or 5 hundrede Dollers tis Not in my Power to Let him have the money I Shuld be exciding Glad if he Can get the money I wish it was in my Powre to help him
        I will Promice to Pay the Intrest I fear he will Not Be aeble to Pay for his Place un-les Some Person will Send him the Cash he Can Not Pay it in 1 year But may in 3 or 4 yers Dear madam Pray Be So kind as to faver him if it is in your Power for how Can I Endure to See him turndout of Dors I Beleve in a fue years he Can Pay for it the man he Bought it of is in Destres for the money
        Pray madam Parden me if I have Intrud Excuse my Poor Speling and Riting I must in form you that he is under oblations to Pay the money By the first of aprel
        I fel very anckches abot the affar
        Pray Reade with Cander if I am Denide I Remaine your Sincer friend till Death
        
          thankfull Hobart
        
        
          N B the Barer will in form you of his Charicter
          Pray Rite By the Barer
        
      